DETAILED ACTION

Response to Amendment/Arguments
	The amendment(s) filed 1/31/2022 by the Applicant is response to the previous Office action mailed 10/29/2021 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claims(s)) The following new ground(s) of rejection(s) is/are set forth below:
 
Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170071526 A1 to Lyren in view of US 20060219250 A1 to Farrell and further in view of US 20130253286 A1 to Fridman.
Lyren discloses an oral appliance, comprising inter alia: 
a body defining a channel to accommodate an upper dentition (mouthguard 100, paragraph 0036), wherein the body is formed of ethylene vinyl acetate (EVA) material (mouthguard can be made from a variety of materials, such as poly (vinyl acetate-ethylene, paragraph 0098); and 
a motion sensor (concussion detection mechanism 120, paragraph 0036) (the mouthguard and/or concussion detection mechanism includes one or more electronic components that provide detection and notification of a concussive blow … not limited to … an accelerometer … impact force sensor, paragraph 0102), wherein the body includes a front portion that is formed to accommodate an incisor area of the upper 
wherein the body further includes a pair of rear portions connected by the front portion, and the rear portions are formed to accommodate respective molar areas of the upper dentition (pair of rear portions, extending from either side of the front portion, where the molar areas of the upper dentition would exist when inserted into the mouth); and 
wherein the motion sensor includes at least one of an accelerometer or a gyroscope (the mouthguard and/or concussion detection mechanism includes one or more electronic components that provide detection and notification of a concussive blow … not limited to … an accelerometer … impact force sensor, paragraph 0102).
Lyren discloses the claimed invention as set forth and cited above except for expressly disclosing where the front portion includes a gap formed in material of the body adjacent to the incisor area so as to isolate the front portion from perturbations in the pair of rear portions. However, Farrell teaches a gap 35 in a front portion in material of a body adjacent to an incisor area ([0102]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the front portion of Lyren with the gap of Farrell, as Farrell teaches at [0102] that the gap would have provided the important function of permitting inward or outward adjustment of the device without causing distortion of the device and allowing a single appliance to fit patients with different arch sizes. 
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren in view of Farrell and Fridman as applied to claim 1 above, and further in view of US 7775214 B1 to Lesniak et al. (hereinafter, Lesniak).
Lyren as modified disclose the claimed invention as set forth and cited above except for expressly disclosing wherein the rear portions include respective standoff regions.  However, Lesniak teaches a device in the similar field of endeavor of mouthguards for use in sports (col. 1, ll. 6-9) which is made of an EVA copolymer (col. .

Claims 7-9, 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170071526 A1 to Lyren in view of US 20060219250 A1 to Farrell, and further in view of US 7775214 B1 to Lesniak et al. (hereinafter, Lesniak).
Lyren discloses an oral appliance, comprising inter alia:
a body defining a channel to accommodate an upper dentition (mouthguard 100, paragraph 0036), wherein the body is formed of biocompatible material (mouthguard can be made from a variety of materials, such as poly (vinyl acetate-ethylene, paragraph 0098); 
a motion sensor (concussion detection mechanism 120, paragraph 0036) (the mouthguard and/or concussion detection mechanism includes one or more electronic components that provide detection and notification of a concussive blow … not limited to … an accelerometer … impact force sensor, paragraph 0102) affixed to the body (Fig. 1A);
wherein the body includes a front portion (front portion of mouthguard 100 where the incisor area of the upper dentition would exist when inserted into the mouth) and a pair of rear portions connected through the front portion (pair of rear portions, extending from either side of the front portion, where the molar areas of the upper dentition would exist when inserted into the mouth), 
wherein the motion sensor is affixed to the front portion (concussion detection mechanism 120, paragraph 0036) (the mouthguard and/or concussion detection mechanism includes one or more electronic components that provide detection and notification of a concussive blow … not limited to … an accelerometer … impact force sensor, paragraph 0102); and
wherein the motion sensor includes at least one of an accelerometer or a gyroscope (concussion detection mechanism 120, paragraph 0036) (the mouthguard and/or concussion detection mechanism includes one or more electronic components that provide detection and notification of a concussive blow … not limited to … an accelerometer … impact force sensor, paragraph 0102).
Lyren discloses the claimed invention as set forth and cited above except for expressly disclosing where the front portion includes a gap formed in material of the body adjacent to the incisor area so as to isolate the front portion from perturbations in the pair of rear portions. However, Farrell teaches a gap 35 in a front portion in material of a body adjacent to an incisor area ([0102]). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the front portion 
Lyren discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the rear portions include a standoff region sized to extend into a bite plane, and a first property of the biocompatible material in the standoff region is different from a second property of the biocompatible material of a remaining portion of the body that is separate from the standoff region, the remaining portion of the body defining the channel, and wherein the standoff region is formed to reduce oscillatory noise at the motion sensor originating from the bite plane, wherein the first property of the biocompatible material is a greater amount of the biocompatible material than the second property and wherein the first property of the biocompatible material is a greater extension of the biocompatible material into the bite plane than the second property, wherein the front portion defines a recess between the standoff regions, wherein the recess is configured to isolate perturbances from the rear portions from the front portion and wherein the perturbances are associated with bites occurring in connection with the upper dentition.  
However, Lesniak teaches a device in the similar field of endeavor of mouthguards for use in sports (col. 1, ll. 6-9). Lesniak teaches rear portions (molar zones 30) that include a standoff region (plate 14 that exists within the molar zone and molar framing braces 38, 40, 42 and 44, col. 3, ll. 11-31). Lesniak teaches both a greater amount of biocompatible material, as Lesniak teaches that the thickness of the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791